                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

JOCELYN PETTENATO, JILL LAW,
ANITRA STEWART, AND ALL OTHERS
SIMILARLY SITUATED,

         Plaintiffs,
                                                            Civil Action No. 1:19-cv-01646-JPO-BCM
v.

BEACON HEALTH OPTIONS, INC.,
BEACON HEALTH STRATEGIES LLC,
AND VALUEOPTIONS FEDERAL
SERVICES, INC.

         Defendants.


                         PLAINTIFFS’ UNOPPOSED MOTION AND ORDER ON
                         THE DISMISSAL OF PLAINTIFF SCOTT TUCKMAN

            Plaintiffs, by and through their counsel, pursuant to Federal Rule of Civil Procedure

     41(a)(2) request that the Court enter an Order dismissing Plaintiff Scott Tuckman’s claims without

     prejudice. In further support of this Motion, Plaintiffs state as follows:

            1.         Plaintiffs filed the Complaint on February 21, 2019. Dkt. 1.

            2.         Plaintiffs filed a First Amended Complaint on June 28, 2019. Dkt. 44.

            3.         Plaintiff Scott Tuckman filed a consent form to opt into the lawsuit on December

     26, 2019. Dkt. 102.

            4.         Plaintiff Scott Tuckman informed his counsel on January 29, 2020, that he wishes

     to dismiss his claims against all Defendants without prejudice.

            5.         Defendants do not oppose the entry of an order dismissing Plaintiff Scott

     Tuckman’s claims without prejudice.

            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            (a) Plaintiff Scott Tuckman’s claims are dismissed without prejudice;


                                                        1
              (b) All other Plaintiffs’ claims are unaffected by this Order.

       Date: January 30, 2020

       Respectfully submitted,

        By: /s/ Maureen A. Salas

        WERMAN SALAS P.C
        Douglas M. Werman, pro hac vice
        dwerman@flsalaw.com
        Maureen A. Salas, pro hac vice
        msalas@flsalaw.com
        77 West Washington St., Suite 1402
        Chicago, IL 60602
        (312) 419-1008

        THE HEDGPETH LAW FIRM, PC
        Travis M. Hedgpeth, pro hac vice
        travis@hedgpethlaw.com
        3050 Post Oak Bldv., Suite 510
        Houston, Texas 77056

        SIEGEL LAW GROUP PLLC
        Jack Siegel, pro hac vice
        jack@siegellawgroup.biz
        2820 McKinnon, Suite 5009
        Dallas, Texas 75201

        THE SATTIRAJU LAW FIRM P.C.
        Ravi Sattiraju
        rsattiraju@sattirajulawfirm.com
                                                   The Clerk of Court is directed to close the motion at
        116 Village Bldv.#200
                                                   Docket Number 120. So ordered.
        Princeton, NJ 08540

        Attorneys for Plaintiffs


                                                SO ORDERED
Dated: February 6, 2020
       New York, New York

                                           HON. PAUL OETKEN
                                          United States District Judge




                                                        2
